Cite as 2021 Ark. 68
                    SUPREME COURT OF ARKANSAS
    IN RE RESPONSE TO THE COVID-19                  Opinion Delivered:   March 18, 2021
    PANDEMIC-AMENDMENT TO
    ARKANSAS RULE OF CIVIL
    PROCEDURE 4(g)(1)(A)(ii)




                                            PER CURIAM

        Today, we announce an amendment to Arkansas Rule of Civil Procedure 4(g)(1)(A)(ii)

regarding service of process by mail. The current Rule 4(g)(1)(A)(ii) requires a “return receipt

signed by the addressee or the agent of the addressee” for effective service by mail. However, our

Committee on Civil Practice has informed us that, under COVID-19 modified United States Postal

Service signature procedures, letter carriers are directed not to obtain the signature of the addressee

on the green card.1 Instead, mail carriers are to request the addressee’s first initial and last name at

the time of delivery and to make notations on the green card reflecting confirmation of delivery.

Thus, the modified postal procedures may not provide for collection of the addressee’s signature as

required to perfect service under Rule 4(g)(1)(A)(ii), and the Committee has therefore

recommended this amendment to the rule.

        Amended Rule 4(g)(1)(A)(ii) is effective immediately and is set out in full at the end of this

order, as well as in “line-in, line-out” fashion (new material is underlined; deleted material is lined

through). The rule as amended retains the addressee-signed green card return receipt as one basis

for effective service by mail, but adds another provision that also validates service by mail if the

green card is executed as provided in the Postal Service procedures in effect at the time of service

so as to accommodate for Postal Service procedures that do not involve securing the addressee’s

signature.



1
 See https://faq.usps.com/s/article/USPS-Coronavirus-Updates-for-Business-Customers (last accessed
March 15, 2021), archived at https://perma.cc/65CV-9RZX?type=image.
Rule 4. Summons and Service of Process.

....

(g) Alternative Methods of Service. In addition to the methods of service described in subdivision (f)
of this rule, process may be served on any defendant except the United States and any of its agencies,
officers, or employees by the methods enumerated in this subdivision.
       (1) Service by Mail. The plaintiff or an attorney of record for the plaintiff shall serve process
       by mail only as provided in this paragraph.
               (A)(i) Certified mail shall be addressed to the person to be served with a return
                      receipt requested and delivery restricted to the addressee or the agent of the
                      addressee. The addressee must be a natural person specified by name, and the
                      agent of the addressee must be authorized in accordance with U.S. Postal
                      Service regulations. Notwithstanding the foregoing, service on the registered
                      agent of a corporation or other organization may be made by certified mail
                      with a return receipt requested.
                       (ii) Service pursuant to this paragraph (A) shall not be the basis for the entry
                       of a judgment by default unless the record contains a return receipt signed
                       by the addressee or the agent of the addressee or a returned envelope, postal
                       document; a United States Postal Service Form 3811 (Domestic Return
                       Receipt–green card) executed as provided in the United States Postal Service
                       procedures in place at the time of service; or an affidavit by a postal employee
                       reciting or showing refusal of the mailed process by the addressee. Failure to
                       claim mail does not constitute refusal for purposes of this paragraph.


....


         Reporter’s Note (2021 Amendment). The need for an amendment to subsection
4(g)(1)(A)(ii) arose due to changes in United States Postal Service signature services during the
COVID-19 pandemic. Prior to the amendment, Rule 4(g)(1)(A)(ii) required a “return receipt
signed by the addressee or the agent of the addressee” for effective service by mail. However, postal
service procedures during the pandemic did not permit addressees to sign the returned receipt. The
rule as amended retained the signed green card return receipt as a basis for effective service by mail
and added a provision that also validates service by mail if the green card “is executed as provided
in the United States Postal Service procedures in place at the time of service.”




                                                  2
Rule 4. Summons and Service of Process.
....
(g) Alternative Methods of Service. In addition to the methods of service described in subdivision (f)
of this rule, process may be served on any defendant except the United States and any of its agencies,
officers, or employees by the methods enumerated in this subdivision.
       (1) Service by Mail. The plaintiff or an attorney of record for the plaintiff shall serve process
       by mail only as provided in this paragraph.
               (A)(i) Certified mail shall be addressed to the person to be served with a return
                      receipt requested and delivery restricted to the addressee or the agent of the
                      addressee. The addressee must be a natural person specified by name, and the
                      agent of the addressee must be authorized in accordance with U.S. Postal
                      Service regulations. Notwithstanding the foregoing, service on the registered
                      agent of a corporation or other organization may be made by certified mail
                      with a return receipt requested.
                       (ii) Service pursuant to this paragraph (A) shall not be the basis for the entry
                       of a judgment by default unless the record contains a return receipt signed
                       by the addressee or the agent of the addressee or a returned envelope, postal
                       document,; a United States Postal Service Form 3811 (Domestic Return
                       Receipt–green card) executed as provided in the United States Postal Service
                       procedures in place at the time of service; or an affidavit by a postal employee
                       reciting or showing refusal of the mailed process by the addressee. Failure to
                       claim mail does not constitute refusal for purposes of this paragraph.
....

         Reporter’s Note (2021 Amendment). The need for an amendment to subsection
4(g)(1)(A)(ii) arose due to changes in United States Postal Service signature services during the
COVID-19 pandemic. Prior to the amendment, Rule 4(g)(1)(A)(ii) required a “return receipt
signed by the addressee or the agent of the addressee” for effective service by mail. However, postal
service procedures during the pandemic did not permit addressees to sign the returned receipt. The
rule as amended retained the signed green card return receipt as a basis for effective service by mail
and added a provision that also validates service by mail if the green card “is executed as provided
in the United States Postal Service procedures in place at the time of service.”




                                                  3